Citation Nr: 1824334	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and personality disorder, not otherwise specified.

2.  Whether new and material evidence has been received to reopen the claim of service connection for migraines.

3.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

4.  Whether new and material evidence has been received to reopen the claim of service connection for sinusitis.

5.  Whether new and material evidence has been received to reopen the claim of service connection for rhinitis.

6.  Whether new and material evidence has been received to reopen the claim of service connection for chronic obstructive pulmonary disease (COPD).

7.  Whether new and material evidence has been received to reopen the claim of service connection for left knee disorder, to include arthritis.

8.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral shoulder disorder, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995, including in the Southwest Asia Theater of Operations.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that all of the Veteran's current claims have previously been denied in multiple rating decisions without being appealed.  As a result, before the Board evaluates the merits of the claims, it must first analyze whether new and material evidence has been presented.  As the Board is remanding for additional records, this determination will be made after all the pertinent evidence has been attached to the claims file.

In an April 2008 letter, the Veteran was informed that his service treatment records, which reflected 20 years of service, were lost.  The Board notes that VA was still able to obtain the Veteran's dental records as well as his 1995 retirement examination.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's claims file contains multiple VA examinations.  However, the claims file does not contain a single medical record from VA or a private provider.  Considering the Veteran's claimed disabilities, many of which have been confirmed through VA examinations, it is difficult for the Board to accept that the Veteran has not seen a doctor between his discharge in 1995 and today - a period encompassing approximately 23 years.  In fact, during his March 2000 Gulf War VA Examination, the examiner indicated that the Veteran receives medical care from multiple practitioners outside of the VA healthcare system.  Additionally, during a November 2010 PTSD VA examination, the Veteran stated his ongoing frustration with his care at VA.  Therefore, this appeal must be remanded to obtain all outstanding private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, as is indicated in this instance, he should be afforded an appropriate opportunity to submit those records as well.  

2.  Following any additional indicated development, which may include ordering new VA examinations and/or addendum medical opinions, the AOJ should review the claims file and adjudicate the Veteran's claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and their representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




